Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on September 7, 2021. Claim 17 was canceled. Claims 1-16 and 18-20 are now pending in the application.
	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 


3.	Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ChoFleming et al. (U.S. 10,678,724; hereinafter refer as ‘ChoFleming’) in view of Chau (U.S. 9,152,580; hereinafter ‘Chau’), and further in view of Moon et al. (U.S. 9,558,124; hereinafter ‘Moon’).
	
	- In regard to claim 11, ChoFleming discloses for the method of operating a programmable network switch, which comprises (for example see figs. 5, 7; Abstract; wherein the circuit switched is the “programmable network switch”); which comprise
	receiving packets using at least one pipeline of the programmable network switch (for example see fig.; col. 80, lines 43-46; col. 81, lines 11-24; wherein pipeline is defined in col. 26, lines 8-11; fig. 104A; col. 150, lines 18-31 col. 151, lines 48-54), the packets comprising commands to perform at least one of retrieving data from and storing data in a plurality of DSDs in communication with the programmable network switch; and sending the commands to the plurality of DSDs (for example see col. 33, lines 19-28; col, 53, lines 29-85; fig. 73B; col. 93, lines 63-66);
sending the commands to the plurality of DSDs (for example see col. 106, lines 55-58); 
monitoring for sending the commands to the plurality of DSDs (for example see figs. 11-12, 21-22, 33-34; col. 33, line 55 through col. 34, line 65: col 53, line 64 through col. 54, line 15; col. 106, lines 55-58).
ChoFleming discloses only for determining ‘queue’ status, but not for ‘port’. However, such limitation lacks thereof is well known and disclosed by Chau.
In an analogous art, Chau discloses method and apparatus for transferring data (for example see fig. LA; Abstract; col. 1, line 56 through col. 2, line 3: col 2, lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer aggregated data packets and avoid the potential bottleneck through interfaces as disclosed in Chau: col. 1, lines 34-45.
The combination of Chau and ChoFleming fails to disclose for logically representing, by the programmable network switch, a total available storage capacity of the plurality of DSDs to at least one client in communication with the programmable network switch. However, such limitation lacks thereof is well known and disclosed by Moon.
In an analogous art, Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57.

- Regarding claim 12, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for determining which port of the plurality of ports to send the command (for example see ChoFleming: col 46, line 57 through col 47, line 13: Chau: col. 2, lines 15-33: col. 9, lines 26-40).
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer aggregated data packets and avoid the potential bottleneck through interfaces as disclosed in col. 1, lines 34-45.
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57.

- In regard to claim 13, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for identifying the received write commands from among a plurality of packets to parse a payload of each received write command (for example see ChoFleming: col. 34, lines 57-65: “A Data In value may be the Input data (e.g., payload) for an input storage ... ”).
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer 
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57. 

- Regarding claim 14, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for requesting a current usage of one or more DSDs of the plurality of DSDs that communicate via the port, and wherein the current usage indicates an available storage capacity of the one or more DSDs (for example see ChoFleming: figs. 11-12, 21-22, 33-34; col. 33, lines 19-28; col 48, lines 43-57; col. 53, lines 29-38; col. 53, line 64 through col. 54, line 15).
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example 
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer aggregated data packets and avoid the potential bottleneck through interfaces as disclosed in col. 1, lines 34-45.
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57. 

- In regard to claim 15, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for updating a logical address mapping based on the current usage (for example see ChoFleming: col. 36, line 36 through col. 37, line 41; col. 112, line 63 through col. 113, line 13; col. 117, lines 45-61; Chau: col. 12, lines 7-67; col. 20, lines 24-38).
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer aggregated data packets and avoid the potential bottleneck through interfaces as disclosed in col. 1, lines 34-45.
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57.

- Regarding claim 16, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for receiving an indication of a storage capacity available for storing data in one or more DSDs (for example see Chau: col 12. lines 23-43); and assigning a logical address range to the port or to the one or more DSDs (for example see Chau: cot. 10, line 51 through col. 11, line 32; and thereinafter with examples).
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer aggregated data packets and avoid the potential bottleneck through interfaces as disclosed in col. 1, lines 34-45.
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57.

- In regard to claim 18, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Chau and ChoFleming further calls for receiving a packet comprising a write command to store data in a first DSD of the plurality of DSDs and send the write command to the first DSD (for example see ChoFleming: col. 33, lines 19-28; col, 53, lines 29-38; Chau: col, 9, lines 26-40); and mirror the write command by sending an additional write command to a second DSD of the plurality of DSDs to store a copy of the data (for example see Chau: col, 11. line 13 through col. 12, line 6: wherein the read/write command is sent through queue port range, e.g. additional write command). 
ChoFleming lacks what Chau discloses for method and apparatus for transferring data (for example see fig. LA: Abstract; col. 1, line 56 through col. 2, line 3; col. 2. lines 15-33); wherein, after receiving data, parse the content of data, save packets into memory (for example see col. 7, lines 7-17; col. 12, lines 7-22) and send packets to selected unoccupied download ports with single write command and changing ports status from/to unoccupied/occupied ports (for example see col. 9, lines 26-40; col. 20, lines 24-38).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Chau’s port status into ChoFleming’s system to improve transfer 
The combination of Chau and ChoFleming lacks what Moon discloses for the data storage system configured for primary and secondary memory (for example see figs. 1, 5A; col. 5, lines 25-28; wherein the primary/secondary memories are the DSDs); wherein operational plot of user available memories is disclosed (for example see fig. 5B; col. 5, line 45 through col. 6, line 3; wherein representing ‘to user’ would seem to be obviously a matter of system/programmer’s choice(s)).
Therefore, it would have been obvious to those skilled in the art at the time of the claimed invention to include Moon’s representing available memories of user into the combination of Chau and ChoFleming’s system to provide more efficient and reliable manners of complementing a primary data storage memory with a secondary data storage memory as disclosed in Moon: col. 1, lines 55-57.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ChoFleming et al. (U.S. 10,678,724; hereinafter refer as ‘ChoFleming’) in view of Chau (U.S. 9,152,580; hereinafter ‘Chau’), and further in view of Moon et al. (U.S. 9,558,124; hereinafter ‘Moon’) and Malina et al. (U.S. 9,639,287; hereinafter “Malina”).

- Regarding claim 19, in addition to features in base claim (see rationales pertaining the rejection of base claim discussed above), the combination of Moon, Chau and ChoFleming discloses for systems, apparatuses and methods for in-network storage including a plurality of processing element, circuit switched and in-network storage including a plurality of processing determining that a write command or a read command sent to a first DSD of the plurality of DSDs has failed or timed-out; and resending the write command or the read command to a second DSD of the plurality of DSDs to perform the write command or the read command”. However, such limitations lack thereof from the combination of Moon, Chau and ChoFleming’s reference is well known and disclosed by Malina.
In an analogous art, Malina teaches: the programmable network switch of Claim 1, wherein the circuitry is further configured to: determine that a write command or a read command sent to a first DSD of the plurality of DSDs has failed or timed-out (for example see col. 3, lines 34-38: “an unexpected power failure at a DSD can often result in the data for the write command being lost at the DSD. The host may then need to resend is write commands ...); and resend the write command or the read command to a second DSD of the plurality of DSDs to perform the write command or the read command (for example see col. 3, lines 34-38: The host may then need to resend its write command ...; col. 7, lines 45-52 “determine whether any recovery action would need to be taken such ay resending a write command or creating a new write command for the DSD or another DSD ...”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Malina into the combination of ChoFleming, Chau and Moon’ teaching to maintain the reported write command log, since one would have been motivated to improve and speed up a recovery process after an unexpected power loss at the DSD as disclosed in Malina: col. 9, lines 1-4.

5. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
6.	Applicant’s amendment/arguments filed on 09/07/2021 are acknowledged.
With respect to the rejections of claims 1-20 under 35 U.S.C. 103(a), the applicant’s amendment/arguments (see REMARKS, pages 8-11) have been fully considered and are persuasive. Accordingly, the previous office action sent on 06/15/2021 has been withdrawn.

Allowable Subject Matter
7.	Claims 1-10 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 09/07/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, does indeed fail to fairly show or suggest the claimed programmable network switch (claim 1) and non-transitory computer readable medium  (claim 20), comprising, among other limitations, the novel and unobvious limitations as “... ; and circuitry configured to receive ... ; monitor use of each port of the plurality of ports for sending the write commands to the plurality of DSDs; and update a logical address mapping based on the monitored use of one or more ports of the plurality of ports, wherein the logical address mapping assigns logical addresses for data to an available storage capacity of the plurality of DSDs” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (U.S. 10,325,108), Lamberts et al. (U.S. 10,474,397) and Byun et al. (U.S. 10,860,231) are all cited to show system/devices and methods for improving the management for storage device(s) in telecommunication networks, which are considered pertinent to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


November 3, 2021